UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07175 Name of Registrant: Vanguard Tax -Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Item 1: Schedule of Investments Vanguard Tax-Managed Growth and Income Fund Schedule of Investments As of March 31, 2013 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (11.7%) Home Depot Inc. 298,306 20,816 Comcast Corp. Class A 492,833 20,704 Walt Disney Co. 360,308 20,466 McDonald's Corp. 200,062 19,944 * Amazon.com Inc. 72,567 19,338 News Corp. Class A 399,024 12,178 Time Warner Inc. 186,566 10,750 Ford Motor Co. 783,075 10,297 Target Corp. 129,973 8,897 NIKE Inc. Class B 144,704 8,539 Starbucks Corp. 149,641 8,524 Lowe's Cos. Inc. 221,582 8,402 * priceline.com Inc. 9,961 6,853 TJX Cos. Inc. 145,638 6,809 * DIRECTV 114,691 6,493 Yum! Brands Inc. 90,062 6,479 Time Warner Cable Inc. 58,985 5,666 Viacom Inc. Class B 90,899 5,597 CBS Corp. Class B 116,643 5,446 Johnson Controls Inc. 137,022 4,805 * Discovery Communications Inc. Class A 49,000 3,858 Macy's Inc. 78,686 3,292 Omnicom Group Inc. 52,475 3,091 * Dollar General Corp. 60,463 3,058 Carnival Corp. 88,840 3,047 Mattel Inc. 68,783 3,012 VF Corp. 17,702 2,970 * Bed Bath & Beyond Inc. 45,064 2,903 * AutoZone Inc. 7,242 2,873 Coach Inc. 56,463 2,823 Ross Stores Inc. 44,323 2,687 Delphi Automotive plc 58,748 2,608 Starwood Hotels & Resorts Worldwide Inc. 39,011 2,486 Genuine Parts Co. 30,876 2,408 Harley-Davidson Inc. 45,127 2,405 * O'Reilly Automotive Inc. 22,168 2,273 * Dollar Tree Inc. 45,316 2,195 L Brands Inc. 47,468 2,120 * Netflix Inc. 11,099 2,102 Gap Inc. 59,110 2,093 Ralph Lauren Corp. Class A 12,235 2,072 Marriott International Inc. Class A 49,024 2,070 * Chipotle Mexican Grill Inc. Class A 6,258 2,039 Wynn Resorts Ltd. 16,093 2,014 Kohl's Corp. 42,213 1,947 * CarMax Inc. 45,391 1,893 Whirlpool Corp. 15,773 1,869 Staples Inc. 134,430 1,805 * BorgWarner Inc. 23,201 1,794 Wyndham Worldwide Corp. 27,196 1,754 PVH Corp. 15,511 1,657 Tiffany & Co. 23,703 1,648 Nordstrom Inc. 29,736 1,642 H&R Block Inc. 54,057 1,590 Newell Rubbermaid Inc. 57,289 1,495 * PulteGroup Inc. 67,907 1,374 Lennar Corp. Class A 32,969 1,368 D.R. Horton Inc. 55,355 1,345 Comcast Corp. 33,914 1,344 PetSmart Inc. 21,449 1,332 Darden Restaurants Inc. 25,611 1,324 Best Buy Co. Inc. 53,278 1,180 * TripAdvisor Inc. 21,913 1,151 Family Dollar Stores Inc. 18,956 1,119 Scripps Networks Interactive Inc. Class A 17,281 1,112 Expedia Inc. 18,413 1,105 Interpublic Group of Cos. Inc. 82,309 1,073 * Fossil Inc. 10,812 1,044 Hasbro Inc. 23,105 1,015 Gannett Co. Inc. 45,425 993 Leggett & Platt Inc. 28,981 979 International Game Technology 52,578 868 * Urban Outfitters Inc. 21,740 842 Abercrombie & Fitch Co. 15,706 726 Garmin Ltd. 21,500 710 GameStop Corp. Class A 23,921 669 Cablevision Systems Corp. Class A 42,468 635 * Goodyear Tire & Rubber Co. 48,343 610 Harman International Industries Inc. 13,381 597 JC Penney Co. Inc. 28,375 429 Washington Post Co. Class B 900 402 * Apollo Group Inc. Class A 20,005 348 * AutoNation Inc. 7,649 335 Consumer Staples (11.0%) Procter & Gamble Co. 545,194 42,013 Coca-Cola Co. 764,909 30,933 Philip Morris International Inc. 328,817 30,485 Wal-Mart Stores Inc. 333,813 24,979 PepsiCo Inc. 307,834 24,353 Altria Group Inc. 401,052 13,792 CVS Caremark Corp. 245,674 13,510 Mondelez International Inc. Class A 355,044 10,868 Colgate-Palmolive Co. 87,719 10,353 Costco Wholesale Corp. 87,053 9,237 Walgreen Co. 171,702 8,187 Kimberly-Clark Corp. 77,286 7,572 General Mills Inc. 129,169 6,369 Kraft Foods Group Inc. 118,293 6,096 HJ Heinz Co. 63,954 4,622 Archer-Daniels-Midland Co. 131,139 4,423 Sysco Corp. 117,185 4,121 Kroger Co. 103,573 3,432 Kellogg Co. 49,893 3,215 Mead Johnson Nutrition Co. 40,390 3,128 Lorillard Inc. 75,725 3,056 Estee Lauder Cos. Inc. Class A 47,692 3,054 Whole Foods Market Inc. 34,414 2,985 ConAgra Foods Inc. 82,702 2,962 Reynolds American Inc. 64,537 2,871 Hershey Co. 29,835 2,611 Clorox Co. 26,028 2,304 Brown-Forman Corp. Class B 30,125 2,151 JM Smucker Co. 21,628 2,145 Beam Inc. 32,020 2,035 McCormick & Co. Inc. 26,343 1,938 Coca-Cola Enterprises Inc. 52,360 1,933 Dr Pepper Snapple Group Inc. 40,518 1,902 Avon Products Inc. 85,943 1,782 Campbell Soup Co. 35,730 1,621 Molson Coors Brewing Co. Class B 31,010 1,517 * Constellation Brands Inc. Class A 30,722 1,464 Tyson Foods Inc. Class A 57,131 1,418 * Monster Beverage Corp. 28,663 1,368 Safeway Inc. 47,710 1,257 Hormel Foods Corp. 26,600 1,099 * Dean Foods Co. 36,900 669 Energy (10.9%) Exxon Mobil Corp. 894,267 80,582 Chevron Corp. 387,697 46,066 Schlumberger Ltd. 264,993 19,845 ConocoPhillips 243,650 14,643 Occidental Petroleum Corp. 160,668 12,592 Anadarko Petroleum Corp. 99,966 8,742 Phillips 66 123,993 8,676 Halliburton Co. 186,066 7,519 EOG Resources Inc. 54,329 6,958 Apache Corp. 78,384 6,048 National Oilwell Varco Inc. 85,453 6,046 Marathon Petroleum Corp. 66,124 5,925 Williams Cos. Inc. 136,110 5,099 Valero Energy Corp. 110,815 5,041 Kinder Morgan Inc. 126,624 4,898 Marathon Oil Corp. 141,344 4,766 Devon Energy Corp. 75,408 4,255 Hess Corp. 59,211 4,240 Noble Energy Inc. 35,883 4,150 Spectra Energy Corp. 133,471 4,104 Baker Hughes Inc. 88,240 4,095 Pioneer Natural Resources Co. 26,370 3,276 * Cameron International Corp. 49,575 3,232 Cabot Oil & Gas Corp. 42,238 2,856 Ensco plc Class A 46,175 2,771 Range Resources Corp. 32,386 2,625 * Southwestern Energy Co. 70,153 2,614 * FMC Technologies Inc. 47,356 2,576 Murphy Oil Corp. 36,066 2,298 Chesapeake Energy Corp. 104,527 2,133 EQT Corp. 30,282 2,052 Noble Corp. 50,251 1,917 Tesoro Corp. 27,284 1,597 CONSOL Energy Inc. 45,389 1,527 * Denbury Resources Inc. 74,392 1,387 Helmerich & Payne Inc. 20,987 1,274 Peabody Energy Corp. 53,375 1,129 QEP Resources Inc. 35,368 1,126 Diamond Offshore Drilling Inc. 13,811 961 Nabors Industries Ltd. 57,606 934 * Rowan Cos. plc Class A 24,886 880 * WPX Energy Inc. 39,118 627 * Newfield Exploration Co. 27,011 606 Financials (15.9%) JPMorgan Chase & Co. 763,886 36,254 Wells Fargo & Co. 978,333 36,189 * Berkshire Hathaway Inc. Class B 329,509 34,335 Citigroup Inc. 606,446 26,829 Bank of America Corp. 2,159,552 26,303 American Express Co. 191,753 12,936 Goldman Sachs Group Inc. 87,482 12,873 US Bancorp 371,774 12,614 * American International Group Inc. 294,764 11,443 Simon Property Group Inc. 62,701 9,942 MetLife Inc. 218,337 8,301 PNC Financial Services Group Inc. 105,576 7,021 Bank of New York Mellon Corp. 232,774 6,515 BlackRock Inc. 25,113 6,451 Capital One Financial Corp. 116,523 6,403 Travelers Cos. Inc. 75,367 6,345 American Tower Corporation 78,757 6,058 Morgan Stanley 273,871 6,020 ACE Ltd. 67,619 6,016 Prudential Financial Inc. 92,833 5,476 State Street Corp. 91,205 5,389 Aflac Inc. 93,317 4,854 Allstate Corp. 95,176 4,670 Chubb Corp. 52,054 4,556 HCP Inc. 90,518 4,513 Discover Financial Services 98,833 4,432 BB&T Corp. 140,257 4,403 Public Storage 28,689 4,370 Ventas Inc. 58,158 4,257 Franklin Resources Inc. 27,626 4,166 Marsh & McLennan Cos. Inc. 109,515 4,158 Charles Schwab Corp. 220,213 3,896 T. Rowe Price Group Inc. 51,748 3,874 Aon plc 62,139 3,822 CME Group Inc. 61,110 3,752 Prologis Inc. 92,670 3,705 * Berkshire Hathaway Inc. Class A 23 3,595 Health Care REIT Inc. 52,103 3,538 Equity Residential 64,032 3,526 Weyerhaeuser Co. 108,928 3,418 SunTrust Banks Inc. 108,114 3,115 Boston Properties Inc. 30,302 3,062 Ameriprise Financial Inc. 40,942 3,015 McGraw-Hill Cos. Inc. 56,147 2,924 AvalonBay Communities Inc. 22,762 2,883 Fifth Third Bancorp 174,719 2,850 Vornado Realty Trust 33,757 2,824 Progressive Corp. 110,793 2,800 Loews Corp. 61,894 2,728 Invesco Ltd. 88,471 2,562 Host Hotels & Resorts Inc. 145,742 2,549 M&T Bank Corp. 24,509 2,528 * IntercontinentalExchange Inc. 14,514 2,367 Northern Trust Corp. 43,348 2,365 Regions Financial Corp. 280,613 2,298 Hartford Financial Services Group Inc. 86,644 2,235 Moody's Corp. 38,518 2,054 Principal Financial Group Inc. 55,014 1,872 NYSE Euronext 48,437 1,872 KeyCorp 186,160 1,854 SLM Corp. 90,337 1,850 Kimco Realty Corp. 80,923 1,813 Lincoln National Corp. 54,925 1,791 XL Group plc Class A 58,726 1,779 Plum Creek Timber Co. Inc. 32,115 1,676 Leucadia National Corp. 58,439 1,603 * CBRE Group Inc. Class A 61,221 1,546 Unum Group 53,725 1,518 Cincinnati Financial Corp. 29,195 1,378 Comerica Inc. 37,993 1,366 Huntington Bancshares Inc. 170,223 1,258 Torchmark Corp. 18,899 1,130 * Genworth Financial Inc. Class A 97,134 971 People's United Financial Inc. 68,732 924 Zions Bancorporation 36,740 918 Apartment Investment & Management Co. Class A 29,092 892 Hudson City Bancorp Inc. 95,019 821 NASDAQ OMX Group Inc. 23,395 756 Legg Mason Inc. 23,136 744 Assurant Inc. 15,709 707 * E*TRADE Financial Corp. 57,059 611 First Horizon National Corp. 48,524 518 Health Care (12.5%) Johnson & Johnson 557,841 45,481 Pfizer Inc. 1,434,856 41,410 Merck & Co. Inc. 603,159 26,678 Amgen Inc. 149,296 15,304 * Gilead Sciences Inc. 303,720 14,861 Bristol-Myers Squibb Co. 326,717 13,457 AbbVie Inc. 315,635 12,872 UnitedHealth Group Inc. 204,672 11,709 Eli Lilly & Co. 199,148 11,310 Abbott Laboratories 313,435 11,071 * Celgene Corp. 83,581 9,688 Medtronic Inc. 201,926 9,482 * Express Scripts Holding Co. 163,472 9,424 * Biogen Idec Inc. 47,138 9,093 Baxter International Inc. 108,858 7,907 Allergan Inc. 61,467 6,862 Covidien plc 94,178 6,389 Thermo Fisher Scientific Inc. 71,254 5,450 McKesson Corp. 46,435 5,013 WellPoint Inc. 60,952 4,037 * Intuitive Surgical Inc. 8,015 3,937 Stryker Corp. 57,650 3,761 Becton Dickinson and Co. 38,616 3,692 * Alexion Pharmaceuticals Inc. 39,044 3,598 Cigna Corp. 57,366 3,578 Aetna Inc. 65,478 3,347 Agilent Technologies Inc. 69,184 2,904 Cardinal Health Inc. 67,755 2,820 * Cerner Corp. 29,238 2,770 Zimmer Holdings Inc. 33,796 2,542 AmerisourceBergen Corp. Class A 45,824 2,358 * Actavis Inc. 25,377 2,337 * Mylan Inc. 78,874 2,283 St. Jude Medical Inc. 56,308 2,277 * Life Technologies Corp. 34,282 2,216 Humana Inc. 31,562 2,181 * Boston Scientific Corp. 273,016 2,132 Perrigo Co. 17,602 2,090 * DaVita HealthCare Partners Inc. 17,013 2,018 * Edwards Lifesciences Corp. 22,943 1,885 Quest Diagnostics Inc. 31,642 1,786 * Forest Laboratories Inc. 46,523 1,770 * Laboratory Corp. of America Holdings 18,468 1,666 * Waters Corp. 17,377 1,632 * Varian Medical Systems Inc. 21,849 1,573 * CareFusion Corp. 44,189 1,546 CR Bard Inc. 15,329 1,545 Coventry Health Care Inc. 26,680 1,255 DENTSPLY International Inc. 28,253 1,198 * Hospira Inc. 32,854 1,079 * Tenet Healthcare Corp. 21,004 999 PerkinElmer Inc. 22,637 761 Patterson Cos. Inc. 16,440 625 Industrials (10.1%) General Electric Co. 2,075,375 47,983 United Technologies Corp. 168,296 15,724 3M Co. 126,898 13,491 Union Pacific Corp. 93,577 13,326 United Parcel Service Inc. Class B 142,799 12,266 Honeywell International Inc. 156,557 11,797 Boeing Co. 135,901 11,667 Caterpillar Inc. 130,776 11,374 Emerson Electric Co. 144,000 8,045 Danaher Corp. 115,766 7,195 Deere & Co. 77,893 6,697 Eaton Corp. plc 94,106 5,764 FedEx Corp. 58,434 5,738 Precision Castparts Corp. 29,284 5,553 Lockheed Martin Corp. 53,399 5,154 Illinois Tool Works Inc. 82,857 5,049 CSX Corp. 203,617 5,015 Norfolk Southern Corp. 62,984 4,855 General Dynamics Corp. 66,422 4,683 Cummins Inc. 35,244 4,082 Raytheon Co. 64,882 3,814 PACCAR Inc. 70,835 3,581 Waste Management Inc. 87,334 3,424 Northrop Grumman Corp. 47,289 3,317 Ingersoll-Rand plc 54,900 3,020 Tyco International Ltd. 92,668 2,965 Fastenal Co. 54,182 2,782 Parker Hannifin Corp. 29,690 2,719 WW Grainger Inc. 11,903 2,678 Stanley Black & Decker Inc. 31,889 2,582 Dover Corp. 34,784 2,535 Roper Industries Inc. 19,759 2,516 Rockwell Automation Inc. 27,803 2,401 ADT Corp. 46,186 2,260 Pentair Ltd. 41,089 2,167 Fluor Corp. 32,368 2,147 Republic Services Inc. Class A 59,411 1,961 Southwest Airlines Co. 144,924 1,954 C.H. Robinson Worldwide Inc. 32,112 1,909 * Stericycle Inc. 17,164 1,822 Rockwell Collins Inc. 27,214 1,718 Textron Inc. 54,163 1,615 Flowserve Corp. 9,568 1,605 Pall Corp. 22,073 1,509 Expeditors International of Washington Inc. 41,660 1,488 * Jacobs Engineering Group Inc. 25,882 1,456 L-3 Communications Holdings Inc. 17,877 1,447 Masco Corp. 71,019 1,438 Equifax Inc. 24,367 1,403 Joy Global Inc. 21,089 1,255 * Quanta Services Inc. 42,369 1,211 Iron Mountain Inc. 33,242 1,207 Robert Half International Inc. 27,801 1,043 Xylem Inc. 37,056 1,021 Snap-on Inc. 11,567 957 Cintas Corp. 21,002 927 Avery Dennison Corp. 19,887 857 Dun & Bradstreet Corp. 8,096 677 Ryder System Inc. 10,104 604 Pitney Bowes Inc. 40,481 602 Information Technology (18.0%) Apple Inc. 187,433 82,963 International Business Machines Corp. 209,097 44,600 Microsoft Corp. 1,504,641 43,048 * Google Inc. Class A 53,294 42,317 Oracle Corp. 736,912 23,832 QUALCOMM Inc. 342,864 22,955 Cisco Systems Inc. 1,064,125 22,251 Intel Corp. 987,080 21,568 Visa Inc. Class A 102,885 17,474 * eBay Inc. 232,981 12,632 Mastercard Inc. Class A 21,076 11,405 * EMC Corp. 420,130 10,037 Accenture plc Class A 128,689 9,777 Hewlett-Packard Co. 389,598 9,288 Texas Instruments Inc. 220,540 7,825 Automatic Data Processing Inc. 97,024 6,309 * Salesforce.com Inc. 26,942 4,818 * Cognizant Technology Solutions Corp. Class A 60,338 4,622 * Yahoo! Inc. 193,461 4,552 * Adobe Systems Inc. 99,630 4,335 Dell Inc. 292,701 4,194 Corning Inc. 294,219 3,922 Intuit Inc. 55,672 3,655 Broadcom Corp. Class A 104,550 3,625 TE Connectivity Ltd. 84,255 3,533 Motorola Solutions Inc. 54,968 3,520 * Symantec Corp. 138,152 3,410 Applied Materials Inc. 238,695 3,218 Analog Devices Inc. 61,084 2,840 * Citrix Systems Inc. 37,203 2,685 * SanDisk Corp. 48,085 2,645 * NetApp Inc. 72,318 2,470 Amphenol Corp. Class A 31,941 2,384 * Fiserv Inc. 26,567 2,333 Seagate Technology plc 63,717 2,329 Fidelity National Information Services Inc. 58,541 2,319 Altera Corp. 63,721 2,260 Paychex Inc. 64,225 2,252 Western Digital Corp. 43,661 2,195 Xerox Corp. 244,220 2,100 * Micron Technology Inc. 205,261 2,049 Xilinx Inc. 52,036 1,986 * Red Hat Inc. 38,427 1,943 * Teradata Corp. 32,959 1,928 * Juniper Networks Inc. 102,698 1,904 * Autodesk Inc. 44,733 1,845 Linear Technology Corp. 46,147 1,771 KLA-Tencor Corp. 33,159 1,749 Western Union Co. 113,522 1,707 CA Inc. 66,900 1,684 NVIDIA Corp. 124,281 1,593 Computer Sciences Corp. 30,884 1,520 * VeriSign Inc. 30,731 1,453 Microchip Technology Inc. 38,599 1,419 * F5 Networks Inc. 15,794 1,407 * Lam Research Corp. 32,204 1,335 * Akamai Technologies Inc. 35,353 1,248 * BMC Software Inc. 26,045 1,207 * Electronic Arts Inc. 60,288 1,067 Harris Corp. 22,520 1,044 Molex Inc. 27,322 800 Total System Services Inc. 31,698 785 SAIC Inc. 55,768 756 FLIR Systems Inc. 28,796 749 * LSI Corp. 109,032 739 Jabil Circuit Inc. 36,840 681 * JDS Uniphase Corp. 46,691 624 * Teradyne Inc. 37,600 610 * First Solar Inc. 12,133 327 * Advanced Micro Devices Inc. 121,345 309 Materials (3.4%) Monsanto Co. 107,010 11,303 EI du Pont de Nemours & Co. 186,547 9,171 Dow Chemical Co. 240,445 7,656 Praxair Inc. 59,134 6,596 Freeport-McMoRan Copper & Gold Inc. 190,131 6,293 LyondellBasell Industries NV Class A 75,992 4,810 Ecolab Inc. 53,057 4,254 Newmont Mining Corp. 98,979 4,146 International Paper Co. 88,118 4,105 PPG Industries Inc. 28,437 3,809 Air Products & Chemicals Inc. 41,410 3,608 Mosaic Co. 55,215 3,291 Nucor Corp. 63,127 2,913 Sherwin-Williams Co. 17,054 2,880 CF Industries Holdings Inc. 12,579 2,395 Eastman Chemical Co. 30,543 2,134 Sigma-Aldrich Corp. 23,959 1,861 Alcoa Inc. 211,903 1,805 FMC Corp. 27,328 1,559 Ball Corp. 29,751 1,416 Airgas Inc. 13,597 1,348 Vulcan Materials Co. 25,830 1,335 MeadWestvaco Corp. 34,655 1,258 International Flavors & Fragrances Inc. 16,254 1,246 Sealed Air Corp. 38,892 938 * Owens-Illinois Inc. 32,885 876 Bemis Co. Inc. 20,450 825 Allegheny Technologies Inc. 21,120 670 Cliffs Natural Resources Inc. 30,169 574 United States Steel Corp. 28,380 553 Telecommunication Services (3.0%) AT&T Inc. 1,095,984 40,212 Verizon Communications Inc. 570,420 28,036 CenturyLink Inc. 125,026 4,392 * Crown Castle International Corp. 58,854 4,098 * Sprint Nextel Corp. 603,537 3,748 Windstream Corp. 116,958 930 Frontier Communications Corp. 199,222 793 * MetroPCS Communications Inc. 63,428 691 Utilities (3.5%) Duke Energy Corp. 140,699 10,213 Southern Co. 173,777 8,154 Dominion Resources Inc. 115,146 6,699 NextEra Energy Inc. 84,655 6,576 Exelon Corp. 170,730 5,887 American Electric Power Co. Inc. 96,752 4,705 PG&E Corp. 87,577 3,900 PPL Corp. 116,913 3,661 Sempra Energy 45,252 3,617 Consolidated Edison Inc. 58,432 3,566 FirstEnergy Corp. 83,404 3,520 Public Service Enterprise Group Inc. 101,489 3,485 Edison International 64,970 3,269 Xcel Energy Inc. 97,979 2,910 Northeast Utilities 63,157 2,745 DTE Energy Co. 34,679 2,370 Entergy Corp. 35,335 2,235 CenterPoint Energy Inc. 84,888 2,034 Wisconsin Energy Corp. 45,842 1,966 ONEOK Inc. 40,724 1,941 NiSource Inc. 62,658 1,838 NRG Energy Inc. 64,174 1,700 Ameren Corp. 48,221 1,689 AES Corp. 123,005 1,546 CMS Energy Corp. 52,575 1,469 SCANA Corp. 26,788 1,371 Pinnacle West Capital Corp. 21,840 1,264 AGL Resources Inc. 23,389 981 Pepco Holdings Inc. 45,455 973 Integrys Energy Group Inc. 15,473 900 TECO Energy Inc. 40,750 726 Total Common Stocks (Cost $1,988,672) Coupon Temporary Cash Investment (0.0%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund (Cost $34) 0.147% 33,752 34 Total Investments (100.0%) (Cost $1,988,706) Other Assets and Liabilities-Net (0.0%) 83 Net Assets (100%) * Non-income-producing security. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
